                           UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION
Eva Roberts                                §
                                           §
vs.                                        §                 NO: AU:19-CV-00855-RP
                                           §
Rucker Restaurant Holdings LLC, RRH-Austin §
LLC

                                                  ORDER


        The Court hereby sets and directs the parties, or counsel acting on their behalf, to appear by
phone for an initial pretrial conference on November 19, 2019 at 10:20 AM . Counsel for Plaintiff
shall be responsible for coordinating the call and providing dial-in information at least 24 hours
prior to the hearing to opposing counsel and to the Courtroom Deputy at
julie_golden@txwd.uscourts.gov. The parties should be prepared to discuss potential trial settings
as the Court intends to set a trial date in this action at the initial pretrial conference.


        If either party would prefer for the conference to be held in person, counsel should
contact the Courtroom Deputy as soon as possible in order to set a new date.



                SIGNED on 12th day of November, 2019.



                                                         ______________________________
                                                         ROBERT PITMAN
                                                         UNITED STATES DISTRICT JUDGE
